  Case 19-29202         Doc 41    Filed 11/20/20 Entered 11/20/20 13:07:06              Desc Main
                                    Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
In Re:                               )
                                     )    BK No. 19-29202
Michael J. Garnmeister,              )    Chapter 7
       Debtor.                       )    Honorable David D. Cleary

                                 NOTICE OF MOTION
TO: See attached list

       PLEASE TAKE NOTICE that on Wednesday, December 2, 2020, at 10:00 a.m., I will
appear before the Honorable David D. Cleary, or any judge sitting in his place, and present the
Motion of Creditor Judy Garnmeister for Entry of Agreed Order, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance at the courthouse is necessary or permitted. To appear and be heard on
the motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/join. Then enter the
meeting ID and passcode.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and passcode.

       Meeting ID and passcode. The meeting ID for this hearing is 161 122 6457 and the
passcode is Cleary644. The meeting ID and passcode can also be found on Judge Cleary’s
webpage on the court’s website, https://www.ilnb.uscourts.gov/content/judge-david-d-cleary.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

 CREDITOR JUDY GARNMEISTER’S MOTION FOR ENTRY OF AGREED ORDER
       Creditor, Judy Garnmeister (“creditor”), through her undersigned attorney, states as
follows in support of her motion:
       1.      Debtor filed a petition under Chapter 7 on 10/14/19, case number 19-29202.
       2.      In an effort to resolve this matter without further litigation, the parties have been in
negotiations for several weeks now, and several orders of extension of time have been granted by
the Court.
       3.       The parties have now reached a resolution in the form of the attached proposed
agreed order, signed by debtor’s attorney, and so creditor respectfully requests that this order be
entered by the Court.
  Case 19-29202       Doc 41     Filed 11/20/20 Entered 11/20/20 13:07:06             Desc Main
                                   Document     Page 2 of 2



      4.      Entry of this order resolves this matter between creditor and debtor in this
bankruptcy case, without the need to file an adversary proceeding or other motion practice.

        WHEREFORE, creditor Judy Garnmeister respectfully requests this Honorable Court
enter the proposed agreed order, and for other or different relief as this Honorable Court deems
equitable and just.
                                                    Respectfully Submitted,
                                                      Judy Garnmeister

                                                 By: s/Scott C. Polman_____
                                                     Attorney for creditor

Scott C. Polman, Esq.
Law Office of Scott C. Polman
8130 N. Milwaukee Ave.
Niles, IL 60714
ph: (847) 292-1989
spolman.law@comcast.net
No. 6294565

                                      Certificate of Service
The undersigned, attorney of creditor, hereby certifies that on 11/20/20, the following parties shall
be served the foregoing via the method of service as so indicated below.

                                                      s/Scott C. Polman
SERVICE LIST
Motion for Entry of Agreed Order
BK Case 19-29202
Motion filed – 11/20/20

Name and/or Postal Address            Email Address (if applicable)          Method of Service
U.S. Trustee
Patrick S. Layng                      USTPRegion11.ES.ECF@usdoj.gov          Email CM/ECF system

Ronald R. Peterson, Trustee
Jenner & Block LLP                    rpeterson@jenner.com                   Email CM/ECF system
353 N. Clark St.
Chicago, IL 60654
                                       cutlerfilings@gmail.com                Email CM/ECF system
 David H Cutler
 Cutler & Associates, Ltd.
 4131 Main St.
 Skokie, IL 60076
 Attorney for Debtor
